Case: 15-3013   Document: 2      Page: 1   Filed: 10/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                RAYMOND REYNOLDS,
                     Petitioner,

                            v.

           DEPARTMENT OF THE ARMY,
                   Respondent.
              ______________________

                       2015-3013
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-1221-13-0307-W-1.
                ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed petition for re-
view, it appears that Raymond Reynolds’s petition was
not timely filed.
    It appears that on July 3, 2014, the Merit Systems
Protection Board (Board) issued its Final Order, finding
that the administrative judge correctly dismissed Reyn-
olds’s appeal for lack of jurisdiction. The court received
Reynolds’s petition for review on September 8, 2014, 67
days after the Board issued its final order.
Case: 15-3013        Document: 2    Page: 2    Filed: 10/29/2014



2                                  REYNOLDS   v. ARMY



     The time for filing a petition for review from a Board
decision or order is governed by 5 U.S.C. § 7703(b)(1),
which provides in relevant part that “[n]otwithstanding
any other provision of law, any petition for review shall be
filed within 60 days after the Board issues notice of the
final order or decision of the Board.”             5 U.S.C.
§ 7703(b)(1)(A). In order to be timely, a petition for re-
view must be received by the court within the filing
deadline. Pinat v. Office of Pers. Mgmt., 931 F.2d 1544,
1546 (Fed. Cir. 1991) (petition is filed when received by
this court); see also Fed. R. App. P. 25(a)(2)(A). This filing
period is “statutory, mandato-ry, [and] jurisdictional.”
Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
1984).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Reynolds is directed to show cause, within 30 days
of the date of filing of this order, why this petition should
not be dismissed as untimely. The Department of the
Army may also respond within that time.
      (2) The briefing schedule is stayed.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s30